department of the treasury int ernal revenue service washington d c of f i c e of c h i e f c ou n s e l date number release date tl-n-2526-00 uilc internal_revenue_service national_office field_service_advice memorandum for district_counsel from subject attn jasper l cummings jr insolvent subsidiary member of consolidated_group seeking a refund this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend tl-n-2526-00 common parent corp sub sub state x executive executive dollar_figureb dollar_figurec dollar_figured year year year year year month b industry z issues where the district_director pursuant to authority provided under sec_1_1502-77 has broken the common parent's agency authority to act for a member of the consolidated_return group are the tax returns to be filed by the receiver of that subsidiary member of the group separate returns or consolidated_returns in view of the fact that the service has broken the common parent's agency for a given consolidated_return_year with respect to a subsidiary member should the service then issue a refund for that consolidated_return_year directly to the subsidiary member should the district_director under the authority of sec_1_1502-77 break agency between the common parent and one of its members a subsidiary in receivership with respect to the year year and tl-n-2526-00 year tax years so that the receiver for the subsidiary can file amended returns for those years conclusion sec_1 the year and year returns filed by the subsidiary in receivership only on its own behalf should each be a consolidated_return the consolidated_returns must each include all items of income and expense with respect to the consolidated_group and not just that subsidiary’s items of income and expense once a group of corporations files a consolidated_return they must continue filing as a consolidated_group unless certain exceptions are met hence in the instant case consolidated_returns must be filed also because the subsidiary cannot act as agent with respect to the other members of the group the subsidiary can only file a consolidated_return on its own behalf having broken the common parent's agency with regard to a subsidiary for a given consolidated_return_year the service should not issue a refund to any member of the group without having first interplead the other members of the group in a refund action to be filed by the member seeking the refund we recommend breaking agency with respect to year year and year under the authority of the last sentence of sec_1_1502-77 facts common parent corp is the common parent of the common parent corp consolidated_group common parent corp is a holding_company and purportedly has little or no assets beyond the stock it holds in two subsidiaries which are an industry z company sub and a defunct company sub all of the three affiliated corporations were incorporated in state x the three affiliated corporations filed consolidated_returns for the year through year tax years according to the revenue_agent year was the first year for which consolidated_returns were filed for the affiliated_group executive was the president and or ceo of each of the three corporations for those years according to the field agent executive signed the common parent corp consolidated_group returns for each of year through year receivership in month b of year sub was insolvent and placed in receivership in state x we are not certain when sub became defunct common parent corp continues tl-n-2526-00 to exist as a state x corporation common parent corp is not in receivership and executive continues to be the ceo and only principal officer remaining at common parent corp despite having the responsibility for filing the common parent corp consolidated_group return executive refuses to sign or file the common parent corp consolidated_group return for tax years year and year therefore the three affiliated corporations have not filed a tax_return neither consolidated nor separate returns for year or year the state-court-appointed receiver pursuant to his duties intends to file the year and year returns for sub he knows however that only consolidated_returns can be filed sec_1_1502-77 provides that the common parent can file a consolidated_return on behalf of the members of a consolidated_group prior national_office and district_counsel_advice pursuant to the last sentence of sec_1_1502-77 the district_director sent a letter to common parent corp informing the sole officer in his capacity as representative of the parent that with regard to the tax_liabilities of the consolidated_group for year and year the director was breaking the agency relationship between common parent corp and sub with regard to these two tax years common parent corp was thus notified that the service would then be dealing directly with sub as to its consolidated_tax_liability for these tax years a second letter was sent to the receiver informing him that with respect to year and year the director would no longer recognize the agency relationship of common parent corp with sub no action was taken with respect to breaking the parent's agency with the defunct subsidiary the service informed the receiver that once the agency relationship between the common parent and that subsidiary was broken sub can act for itself in signing a consolidated_return however the service emphasized that given the fact that the return would be filed by sub only on its own behalf not on behalf of the consolidated_group sub lacked the authority to act for any other member the service also notified the receiver that pursuant to sec_6012 the return filed by sub must be executed by its receiver 1under the consolidated_return_regulations once an affiliated_group files a consolidated_return the group must thereafter continue filing consolidated_returns unless the group deconsolidates or it obtains the service's permission to stop filing consolidated_returns in the instant neither condition is present 2each subsidiary is severally liable for the entire consolidated_return tax see sec_1_1502-6 tl-n-2526-00 the year and year returns were prepared as consolidated_returns with a signature line as common parent corp xxxxx receiver for sub additional facts after the year and year returns were prepared after the district_director sent the letter breaking agency for year and year the receiver's counsel contacted the district_counsel again indicating that not only did the receiver want to file the original returns for year and year but the receiver wanted to file amended returns for the years year through year according to the accountants for the receiver the year consolidated_return prepared by sub results in a loss that will be carried back to those earlier tax years the attorneys for the receiver stated that the year amended_return would reflect an additional tax_liability of approximately dollar_figured while the year through year returns would together reflect overpayments of approximately dollar_figureb resulting from a year nol_carryback according to the district_counsel attorney approximately dollar_figurec in prepayments are being held for the group by the service for year the receiver’s attorneys' statements indicate that these payments were made with funds provided by sub because the receiver was fearful that the refunds might be sent to common parent corp the receiver has sought advice from the district before filing any of the returns or amended returns to confirm that the returns had to be consolidated_returns and to determine how to insure that the refunds would be sent to the receiver district_counsel seeks advice as to how to proceed law and analysis introduction once an affiliated_group_of_corporations elects to file a consolidated_return it is required to file a consolidated_return for subsequent years the consolidated_group can only cease filing consolidated_returns where there is a deconsolidation or where an election is made by the common parent to discontinue such filing see sec_1_1502-75 a request to cease filing consolidated_returns must be made by the common parent who must also demonstrate good cause see sec_1_1502-75 in the facts before us since there was no deconsolidation nor election to discontinue filing consolidated_returns the consolidated_group must continue to file consolidated_returns typically the service deals with the common parent as the sole agent for matters relating to the tax_liability of the consolidated_group according to treasury 3resulting from an amt_adjustment tl-n-2526-00 regulation sec_1_1502-77 the parent shall be the sole agent for each subsidiary in the group duly authorized to act in its own name in all matters relating to the tax_liability for the consolidated_return_year the consolidated_return is filed by the common parent for the whole consolidated_group a consolidated_return must be filed by the common parent of the group when the common parent of a consolidated_group files a return as agent for the group it is as if each and every member of the consolidated_group has filed a consolidated_return see generally sec_1_1502-77 in the facts before us the only remaining officer of the common parent corp refuses to cooperate in signing and filing the consolidated_returns for year and year according to our understanding of the facts the receiver was concerned that under sec_6012 and sec_6151 the receiver is a party statutorily responsible to meet sub 1's federal tax obligations based on the circumstances of this case and authority granted under the last sentence of sec_1_1502-77 the district_director broke agency between sub and common parent corp in order to deal directly with sub with respect to year and year the decision to break agency for year and year was a practical decision to expedite the filing of the returns by the receiver the decision to break the agency was based on numerous factors including the unique circumstances where the only remaining officer of the common parent refuses to sign the consolidated_returns the receiver of sub seeks to fulfill his obligations with respect to filing returns and the common parent is a mere holding_company issue the year and year returns filed by sub the year and year returns filed by sub must be consolidated_returns and therefore must include all of the consolidated group’s income and expenses although sub must file a consolidated_return such return is only filed by sub on its own behalf and not on behalf of the other two members of the group under sec_1_1502-6 sub is severally liable for the entire tax_liability with respect to the entire consolidated_group under sec_6012 a receiver is authorized to make the return of income for sub in the same manner and form as corporations are required to make such returns 4according to the last sentence of sec_1_1502-77 notwithstanding the provisions of this paragraph the district_director may upon notifying the common parent deal directly with any member of the group in respect of its liability in which event such member shall have full authority to act for itself tl-n-2526-00 because sub is a member of a consolidated_group it must file a consolidated rather than a separate_return see sec_1_1502-75 once the agency relationship between common parent corp and sub is broken the receiver should file a consolidated_return on its own behalf with regard to the consolidated group’s tax_liability see sec_1_1502-77 sub must file a consolidated_return for all of the items of income and expense of the group even though such return will only be a filing of the consolidated_return by this one subsidiary and not the other two corporations see sec_1_1502-6 and sec_1_1502-77 the filing of the consolidated_return by sub will constitute a consolidated_return filed only by that subsidiary issue refunds in the case of an affiliated_group_of_corporations that files consolidated income_tax returns the common parent of the group is the agent for all the members of the group sec_1_1502-77 accordingly a common parent can file the refund claim on behalf of the members of the group in the instant case common parent corp is still in existence has a charter and is still operating see sec_1_1502-77 unfortunately in the facts before us the common parent will not file a consolidated_return as its only remaining officer is recalcitrant as to signing and filing the consolidated_return under sec_6402 and the regulations thereunder the service may refund an overpayment to the person who made the overpayment in the instant case it may be difficult to determine which member actually paid the year tax for which the refund is being sought it is our understanding that sub purportedly had incurred most of the income and expenses for that tax_year and had also provided the funds to pay that tax yet such tax_year has not yet been audited the service does not have the cooperation of nor the records of the other members of the group as such it would be difficult for the service to make a determination as to which party in fact made the overpayment furthermore even if the service could ascertain who in fact made the overpayment there is a question as to whether another member of the group may be deemed to have made the overpayment irrespective of which member of the group provided the funds on the basis that the remitting member paid the tax on behalf of this other member accordingly the service should not issue a refund to any member without having first interplead the other members in a refund action to be filed by the member seeking the refund sec_6402 provides an exception to the above general_rule that the refund must be paid to the common parent of the group sec_6402 which was originally codified as sec_6402 under the technical_and_miscellaneous_revenue_act_of_1988 public law section is with respect to refunds tl-n-2526-00 to certain fiduciaries of insolvent members of affiliated groups sec_6402 states that notwithstanding any other provision of law in the case of an insolvent corporation which is a member_of_an_affiliated_group of corporations filing a consolidated_return for any taxable_year and which is subject_to a statutory or court-appointed fiduciary the secretary may by regulation provide that any refund for such taxable_year may be paid on behalf of such insolvent corporation to such fiduciary to the extent that the secretary determines that the refund is attributable to losses or credits of such insolvent corporation the only treasury regulation promulgated under the authority of sec_6402 is sec_301_6402-7 sec_301_6402-7 as promulgated under t d 1992_1_cb_306 and effective date is with respect to rules for the payment of refunds and tentative carryback adjustments to the fiduciary of an insolvent financial_institution that was a subsidiary in a consolidated_group sub does not meet the exception under sec_6402 and the regulations promulgated thereunder because although sub purportedly had incurred most of the income and expenses for the years at issue and had paid most of the taxes sub the subsidiary in receivership is not a financial_institution since there are no regulations promulgated that allow the service to issue refunds to an industry z subsidiary of a consolidated_group there is no authority to issue a refund to the receiver of sub of the consolidated_group without first breaking the common parent’s agency authority to act for sub refund for year the filing of a consolidated_return with respect to year the year of a purported overpayment will be an original return that can constitute a claim_for_refund anoriginal return in order to constitute a claim for a refund must request a refund for that particular year under sec_301_6402-3 a return or amended_return shall constitute a claim_for_refund_or_credit if it contains a statement setting forth the amount determined as an overpayment and advising whether such amount shall be refunded to the taxpayer or shall be applied as a credit against the taxpayer’s estimated income_tax for the taxable_year immediately succeeding the taxable_year for which such return or amended_return is filed since the year consolidated_return filed by sub will be an original return and purportedly there are overpayments for year sub can file suit for a refund after tl-n-2526-00 the service denies the taxpayer's claim for a refund or if the service takes no action on the refund claim after months from the date the claim was filed in order to protect the treasury from a situation where a refund might be issued to the wrong member our recommended course of action where the service has severed the common parent’s agency authority is for sub to file the year consolidated_return including all of the group’s income and expenses the filing must comport with sec_301_6402-3 as quoted above with respect to containing a statement setting forth the amount determined as an overpayment and advising whether such amount shall be refunded in order for the original filing to constitute a claim for a refund once the original year consolidated_return made on behalf of sub is filed and assuming it contains a statement for a claim for a refund with respect to the overpayment as mentioned above the service should disallow the claim in the event the receiver of sub files a refund action in the district_court or the court of federal claims then the department of justice should interplead all of the other members of the consolidated_group in this way a court will determine to which member the service will pay the refund without the service having to risk paying a refund to the wrong member we suggest that if the receiver of sub seeks a refund for year the receiver file the year return with the appropriate statement setting forth the amount determined as an overpayment and advising whether such amount shall be refunded under the circumstances where the receiver seeks a refund with respect to the overpayment for year the original return can suffice for a claim for a refund when the service disallows the claim for a refund it is at this point in which a refund action may be brought from the receiver’s perspective the earlier a claim is disallowed the earlier a refund action can be filed it is our understanding of the facts that there may be an overpayment for year the service_center currently has placed a hold with respect to issuing a refund for the year overpayments we urge that the service_center continue holding the funds until the matter is finally resolved by a court and the government is discharged from any further liability regarding any refunds we have set forth further instructions below in the next section as to how to address the refunds for year year and year issue breaking agency with respect to year year and year tl-n-2526-00 the district_director should break agency between common parent corp and sub with respect to the consolidated_tax_liability for year year and year in order to deal directly with sub instead of common parent corp as its agent to not break agency for the prior year year and year years would be inequitable given that for year and year the loss_year the service would be dealing directly with sub with regard to sub 1’s liability for the entire consolidated tax while the service would be dealing with the common parent corp for the earlier year year and year tax years we also note that additional issues might be raised if the service does not break agency for year year and year as to which member the service should deal with under sec_1 for determining the amount of the net_operating_loss for year in light of the fact that taxpayer will be claiming a net_operating_loss_carryback to year and year since common parent corp continues to be a disinterested party with respect to matters involving the tax_liability of the consolidated_group it is unlikely that it will file a claim for a refund sub is the only member attempting to comply with its obligations with respect to the tax_liability of the consolidated_group if common parent corp fails to file the refund claim and if the service does not break agency sub would be unable to seek a refund for these years therefore the most practical method for dealing with the facts before us is to break agency between common parent corp and sub with respect to the consolidated_tax_liability for year year and year this will allow sub to file refund claims for any of those tax years instructions regarding the year year and year an original return filed with respect to either year or year does not constitute a claim_for_refund for the year and year nol_carryback years the taxpayer must file a claim_for_refund for the carryback years if it wants refunds from those years based on a loss carryback from a later year our recommended course of action where the service has severed common parent corp ’s agency authority for year year and year is for each year sub should file an amended consolidated_return ie a refund claim on its own behalf including all of the group’s income and expenses with respect to each year once the amended consolidated_return for each of the respective years is filed on behalf of sub and assuming they constitute a valid refund claim for a refund as mentioned above the service should disallow the refund claim in the event the receiver files a refund action in district_court or the court of federal claims then the department of justice should interplead all of the tl-n-2526-00 members of the consolidated_group in this way a court will determine to which member the service should pay the refund without the service risking the payment of a refund to the wrong member case development hazards and other considerations at present neither the service nor sub has a means to determine the accuracy of the consolidated_taxable_income or loss for the common parent corp group for year and year because common parent corp has not participated in filing a return with respect to year and year although the attorneys for the receiver have indicated that sub purportedly had most if not all of the income and expense with respect to the consolidated_group we cannot verify the accuracy of the entire statements at this time without such knowledge it is difficult to determine whether there is loss incurred for year that can be carried back to prior years we note that once the receiver for sub has filed a consolidated_return on its own behalf the statute_of_limitations for an assessment begins to run with respect to that subsidiary there is authority that where the receiver of sub files a return reporting tax the return is filed for purposes of this subsidiary’s obligation to file a tax_return see 309_us_304 where a fiduciary that filed a fiduciary return rather than a corporate_income_tax return the supreme court held that the fiduciary had filed a return for statute_of_limitations purposes year and year returns the year and year returns were prepared as consolidated_returns for signature as common parent corp xxxxx receiver for sub we note that the signature should not be as above but rather as xxxxx receiver for sub the caption on the top of the forms should state the name of group common parent corp and subsidiaries please call if you have any further questions jasper l cummings jr tl-n-2526-00 by associate chief_counsel corporate steven j hankin senior technician reviewer cc corp branch
